DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 5 as shown in Figure 8B, corresponding to claims 1-7, 10, 11, and 13-19 in the reply filed on 18 January 2022 is acknowledged.  The traversal is on the ground(s) that “no serious burden is present in examining the remaining claims 8, 9, 12, and 20”.  This is not found persuasive because although there is no requirement to show separate classification in regards to an election of species, a burden does exist because a separate search would be required.  
Claims 8, 9, 12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 18 January 2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 29 June 2020, 02 October 2020, 08 January 2021, 12 April 2021, 07 June 2021, 07 January 2022, have been considered.

Drawings
The drawings received on 29 June 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-5, 10, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 7,497,548) in view of Nagoshi (EP 0580437 A2).
With respect to claim 1, Yamazaki discloses an ink jet head maintenance apparatus comprising: 
a suction member (Fig. 3, element 110) which includes a suction hole (Fig. 3, element 110a) to suction ink and in which air in the suction hole is suctioned from one opening of the suction hole (Column 3, lines 26-34, 58-60) by a suction operation unit (Fig. 1, element 14), 
wherein, the suction member (Fig. 3, element 110) includes a height adjustment surface (Fig. 3, element 110, i.e. top surface) which is adjacent to an opening surface (Fig. 3, element 110, i.e. top surface) in which the other opening (Fig. 3, element 110, i.e. bottom surface) of the suction hole is provided and in which an inner angle formed with the opening surface is an angle (Fig. 3, i.e. geometry of element 110), and 
each position of the opening surface is able to move in a first direction (Fig. 1, i.e. up/down) including a normal direction (Fig. 1, main scanning direction or paper feeding direction) of the opening surface in a predetermined initial state in response to external force (Fig. 1, element 12) applied to the height adjustment surface (Column 5, lines 9-48).
However, Yamazaki fails to disclose the suction member includes an inner angle formed with the opening surface is an obtuse angle.
Nagoshi discloses an inkjet recording apparatus (Fig. 11b, element 1) having a suction member (Fig. 12b, element 15) where the suction member includes an inner angle formed with the opening surface is an obtuse angle (Fig. 12b, i.e. geometry of element 15).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the suction member geometry disclosed by Nagoshi for the suction member of Yamazaki.  The motivation for doing so would have been “the primary object of the present invention is to remove as much as possible the ink adhering to the ejection outlet surface of the recording means (recording head), so that the recording 
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the maintenance apparatus to the inkjet head as claimed.  Thus, the limitations concerning how the maintenance apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure of Yamazaki in view of Nagoshi as applied above.  Furthermore, the apparatus disclosed by Yamazaki is capable of being operated as intended.
With respect to claim 2, Yamazaki in view of Nagoshi, as applied to claim 1 above disclose he height adjustment surface (Yamazaki at Fig. 3, element 110, i.e. top surface) is provided in a position which comes into contact with a head unit (Yamazaki at Figs. 6a – 6e, i.e. surface of nozzle member) when the maintenance apparatus (Yamazaki at Fig. 1, element 1) is attached to an ink jet recording apparatus (Yamazaki at Fig. 1) provided with a head unit including an ink jet head (Yamazaki at Fig. 1, element H) which is to be a target of suction of ink (Yamazaki at Column 3, lines 26-34, 58-60) and when the suction member moves relatively in a predetermined second direction (Yamazaki at Fig. 1, i.e. up/down) intersecting with the normal direction (Yamazaki at Fig. 1, main scanning direction or paper feeding direction) and the first direction (Yamazaki at Fig. 1, i.e. up/down) in a relative motion with relation to the ink jet head from a predetermined standby position (Yamazaki at Fig. 6a), and the suction member can move in the first direction up to a position where the height adjustment 
With respect to claim 3, Yamazaki in view of Nagoshi, as applied to claim 1 above disclose a supporting unit (Yamazaki at Fig. 3, element 111) which supports the suction member (Yamazaki at Fig. 3, element 111), wherein, the supporting unit includes a spring shaped member (Yamazaki at Fig. 3, element 113) in which one end is connected to the suction member and which extends along the first direction (Yamazaki at Fig. 1, i.e. up/down), and the spring shaped member expands and contracts in response to the external force (Yamazaki at Fig. 1, element 12) in the first direction (Yamazaki at Column 5, lines 9-48).
With respect to claim 4, Yamazaki in view of Nagoshi, as applied to claim 1 above disclose the suction member (Yamazaki at Fig. 3, element 110) includes an elastic member (Yamazaki at Column 3, lines 61-64) and the suction member expands and contracts (Yamazaki at Figs. 6a-6e) in response to the external force (Yamazaki at Fig. 1, element 12) in the first direction (Yamazaki at Fig. 1, i.e. up/down).
With respect to claim 5, Yamazaki in view of Nagoshi, as applied to claim 1 above disclose the height adjustment surface (Yamazaki at Fig. 3, element 110, i.e. top surface) is a curved surface shape (Nagoshi at Fig. 10b, element 15 or Fig. 11b, element 15).
With respect to claim 10, Yamazaki in view of Nagoshi, as applied to claim 1 above disclose the suction operation unit (Yamazaki at Fig. 1, element 14).

With respect to claim 13, Yamazaki in view of Nagoshi, as applied to claim 1 above disclose the suction operation unit, and an ink jet head provided with a nozzle which discharges ink, wherein the maintenance apparatus is positioned to be able to suction ink on an ink discharge surface by moving relatively in the second direction with relation to the ink jet head from a predetermined standby position and by moving in the first direction from a predetermined initial state to position the opening surface to face the ink discharge surface in which a nozzle opening of the ink jet head is provided (Yamazaki at Column 5, lines 9-48).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the maintenance apparatus to the inkjet head as claimed.  Thus, the limitations concerning how the maintenance apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure of Yamazaki in view of Nagoshi as applied above.  Furthermore, the apparatus disclosed by Yamazaki is capable of being operated as intended.
With respect to claim 14, Yamazaki in view of Nagoshi, as applied to claim 13 above disclose the second direction (Yamazaki at Fig. 1, i.e. up/down) is a direction parallel to the ink discharge surface (Yamazaki at Fig. 1, element H, i.e. up/down).
With respect to claim 15, Yamazaki in view of Nagoshi, as applied to claim 14 above disclose the second direction (Yamazaki at Fig. 1, i.e. up/down) is an 
With respect to claim 16, Yamazaki in view of Nagoshi, as applied to claim 13 above disclose after moving in the first direction of the opening surface, the suction member moves relatively in the second direction in a state biased in a direction of the ink discharge surface (Yamazaki at Column 5, lines 9-48).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the maintenance apparatus to the inkjet head as claimed.  Thus, the limitations concerning how the maintenance apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure of Yamazaki in view of Nagoshi as applied above.  Furthermore, the apparatus disclosed by Yamazaki is capable of being operated as intended.
With respect to claim 17, Yamazaki in view of Nagoshi, as applied to claim 13 above disclose the ink discharge surface (Yamazaki at Fig. 1, element H) is formed in a concave shape in which one portion including the nozzle opening is depressed with relation to the other surrounding portions.
The examiner notes to applicant that forming nozzle plates with a concave shape and recessed nozzles is well known in the inkjet art.
With respect to claim 18, Yamazaki in view of Nagoshi, as applied to claim 13 above disclose a stage (Yamazaki at Fig. 1, i.e. support structure) which fixes and holds the ink jet head (Yamazaki at Fig. 1, element H), wherein the suction member (Yamazaki at Fig. 1, element 14) comes into contact with the stage by moving relatively 
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the maintenance apparatus to the inkjet head as claimed.  Thus, the limitations concerning how the maintenance apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure of Yamazaki in view of Nagoshi as applied above.  Furthermore, the apparatus disclosed by Yamazaki is capable of being operated as intended.
With respect to claim 19, Yamazaki in view of Nagoshi, as applied to claim 18 above disclose in a state in which the suction member (Yamazaki at Fig. 1, element 14) faces the ink discharge surface, the ink jet head (Yamazaki at Fig. 1, element H) is fixed and held by the stage (Yamazaki at Fig. 1, i.e. support structure) in a position where the suction member comes into contact with the stage and the suction member does not come into contact with the ink jet head itself (Yamazaki at Column 5, lines 9-48).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the maintenance apparatus to the inkjet head as claimed.  Thus, the limitations concerning how the maintenance apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure of Yamazaki in view of Nagoshi as applied above.  Furthermore, the apparatus disclosed by Yamazaki is capable of being operated as intended.
2. Claims 6 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 7,497,548).
With respect to claim 6, Yamazaki discloses an ink jet head maintenance apparatus comprising: 
a suction member (Fig. 3, element 110) which includes a suction hole (Fig. 3, element 110a) to suction ink and in which air in the suction hole is suctioned from one opening of the suction hole (Column 3, lines 26-34, 58-60) by the suction operation unit (Fig. 1, element 14), 
wherein, the suction member (Fig. 3, element 110) includes an elastic member (Column 3, lines 61-64), 
when the maintenance apparatus (Fig. 1, element 1) is attached to an ink jet recording apparatus (Fig. 1, element H) provided with a head unit including an ink jet head (Figs. 6a – 6e, i.e. surface of nozzle member) which is to be a target of suction of ink (Column 5, lines 23-29), the suction member is moved relatively with relation to the ink jet head (Column 5, lines 15-21) in a predetermined second direction (Fig. 1, i.e. up/down) intersecting with a normal direction (Fig. 1, main scanning direction or paper feeding direction) of an opening surface (Fig. 3, element 110, i.e. top surface) which is in the predetermined initial state (Figs. 6a – 6e, i.e. standby position), wherein the opening surface is provided with the other opening (Fig. 3, element 110, i.e. bottom surface) of the suction hole (Fig. 3, element 110a), and 
in response to external strength (Fig. 1, element 12) applied to the opening surface (Column 5, lines 9-19), each position of the opening surface deforms (Column 5, line 23) to be able to move in a first direction (Fig. 7, main scanning direction or paper feeding direction) which intersects with the second direction (Fig. 1, i.e. up/down) and which includes the normal direction.
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the maintenance apparatus to the inkjet head as claimed.  Thus, the limitations concerning how the maintenance apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Yamazaki as applied above.  Furthermore, the apparatus disclosed by Yamazaki is capable of being operated as intended.
With respect to claim 7, Yamazaki discloses the opening surface (Fig. 3, element 110, i.e. top surface) is provided in a position which comes into contact with the head unit (Figs. 6a – 6e, i.e. surface of nozzle member) when the maintenance apparatus (Fig. 1, element 1) is attached to the ink jet recording apparatus and when the suction member (Fig. 3, element 110) is moved relatively with relation to the ink jet head in the second direction (Fig. 1, i.e. up/down) from a predetermined standby position (Fig. 5, steps S1 – S7), and the suction member is able to move in the first direction (Fig. 1, i.e. moving direction of the cap section) up to a position where the opening surface does not come into contact with the head unit (Column 5, lines 9-48).



Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/15/2022